UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1450



JUDY SKINNER,

                                              Plaintiff - Appellant,

          versus


QUINTILES TRANSNATIONAL CORPORATION,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Frank W. Bullock, Jr.,
District Judge. (CA-01-1123)


Submitted:   November 21, 2003            Decided:   December 5, 2003


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Roger Rizk, Charlotte, North Carolina, for Appellant. Rosemary G.
Kenyon, Zebulon D. Anderson, Kathryn R. Valeika, SMITH, ANDERSON,
BLOUNT, DORSETT, MITCHELL & JERNIGAN, L.L.P., Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Judy Skinner appeals the district court’s order accepting the

recommendation of the magistrate judge granting summary judgment to

Defendant and dismissing Skinner’s action brought pursuant to the

American with Disabilities Act, 42 U.S.C. § 12102(2) (2000).    We

have reviewed the record and find no reversible error. Accordingly,

we affirm on the reasoning of the district court.   See Skinner v.

Quintiles Transnational Corp., No. CA-02-1123 (M.D.N.C. Mar. 19,

2003).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2